Citation Nr: 1621418	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability manifested by heart palpitations.

3.  Entitlement to service connection for a psychiatric disability to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) reflect that on the separation examination, the Veteran reported that he had high blood pressure one year ago.  The RO interpreted the handwriting as saying that the Veteran had high blood pressure at 14 years old.  However, the Board finds that the notation on the January 1989 separation document appears to indicate that the Veteran had high blood pressure 1 year ago with no problem at the present time.  The actual physical examination at the time revealed a blood pressure reading of 118/64 and there was no diagnosis of hypertension.  The Veteran also reported having heart palpitations with running, but no heart disease was identified on examination.  Finally, the Veteran reported that he had depression, but no psychiatric disease was noted either on examination.

The Veteran was afforded VA examinations in July 2010.  Although the Veteran was diagnosed as having hypertension, the examiner opined that it was not related to service because the STRs did not document or diagnose hypertension.  The examiner opined that the Veteran's heart palpitations were related to the inservice heart palpitations, but the examiner indicated that there were no underlying cardio structure abnormalities.  No heart disease was diagnosed.  With regard to depression, the examiner opined that it was not related to service.  The examiner indicated that the Veteran also had a history of alcohol dependence and although he had episodic sobriety, it was highly likely that the Veteran's alcohol use significantly impacts his behaviors moods and interpersonal relationships.  Further, the examiner noted that the Veteran had described a childhood history of significant sexual and emotional abuse which appeared to be the primary factor contributing to his emotional distress.  The examiner provided no opinion regarding aggravation of any preexisting depression or other psychiatric disability.  

Subsequent VA records continued to document hypertension.  In addition, in July 2011, an abnormal electrocardiogram (ECG) was noted.  At his hearing, the Veteran related that he received medical treatment at the VA James Haley Medical facility, but no records were thereafter received.  

The Board finds that the VA medical records should be obtained.  The Veteran should then be reexamined for heart disability given the assertion that he has current heart disease and the abnormal ECG.  That examination should also assess whether the Veteran's hypertension is etiologically related to service or was manifest within one year of service with the examiner addressing the report by the Veteran on separation that he had high blood pressure from one year earlier.  With regard to depression/ psychiatric disability, an addendum should be obtained from the examiner who conducted the prior psychiatric examination or, if unavailable, from another examiner in order to assess whether the Veteran had a psychiatric disorder prior to service and if it was aggravated therein.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the James Haley VA facility.  

2.  Schedule the Veteran for a VA heart/hypertension examination to determine the nature and etiology of any current heart disease to include as manifest by heart palpitations and current hypertension disability.  Any indicated tests, EKG/ECG, if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disease to include as manifest by heart palpitations and/or current hypertension had its clinical onset during service, within one year of service, or if any current disability is related to any in-service disease, event, or injury.  The examiner should comment on the Veteran's separation examination in which he reported that he had high blood pressure from one year earlier.  The examiner should also specifically indicate if heart disease is shown and comment on whether the heart palpitations are symptoms of that heart disease.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Obtain an addendum from the examiner who conducted the prior psychiatric examination in July 2010, or if unavailable, from another examiner.  The examiner should review the record.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a psychiatric defect, infirmity, or disorder (including depression) that preexisted his military service; please identify with specificity any evidence that supports this finding.  

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric defect, infirmity, or disorder (including depression) at the time of his service entrance, is there evidence that the Veteran's preexisting psychiatric defect, infirmity, or disorder (including depression) increased in severity (worsened) in service;

(c) If the preexisting psychiatric defect, infirmity, or disorder (including depression) increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a psychiatric defect, infirmity, or disorder (including depression) that preexisted service, is it at least as likely as not that the Veteran currently has a psychiatric disorder that had its onset in, or is otherwise etiologically related, to his military service.  The examiner should comment on the report of depression by the Veteran at the time of the separation examination.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

